
	
		II
		111th CONGRESS
		2d Session
		S. 3236
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 21, 2010
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To expand the National Domestic
		  Preparedness Consortium to include the SUNY National Center for Security and
		  Preparedness.
	
	
		1.Short titleThis Act may be cited as the
			 National Domestic Preparedness
			 Consortium Enhancement Act of 2010.
		2.FindingsCongress finds that—
			(1)the State University of New York (SUNY) is
			 the Nation’s largest comprehensive system of public higher education,
			 comprising 64 campuses across the State of New York;
			(2)the SUNY National Center for Security and
			 Preparedness oversees a coordinated strategy to leverage the resources of all
			 64 SUNY campuses to develop homeland security training programs and to apply
			 SUNY’s homeland security research expertise;
			(3)the SUNY National Center for Security and
			 Preparedness and the SUNY campuses provide extraordinary capabilities to help
			 the Nation in the areas of intelligence, infrastructure protection analysis,
			 information sharing, and critical decisionmaking;
			(4)the SUNY National Center for Security and
			 Preparedness is poised to create a program in the areas of intelligence,
			 infrastructure protection analysis, information sharing, and critical
			 decisionmaking with national training capabilities;
			(5)the management team of the SUNY National
			 Center for Security and Preparedness has many years of experience with working
			 with the National Domestic Preparedness Consortium;
			(6)the SUNY National Center for Security and
			 Preparedness has established partnerships that will allow the SUNY National
			 Center for Security and Preparedness immediately to identify and certify
			 instructors, pilot and certify courses, and set up an infrastructure that is
			 compatible with the reporting requirements of the Department of Homeland
			 Security; and
			(7)of the member institutions of the National
			 Domestic Preparedness Consortium of the Department of Homeland Security, none
			 are currently focusing on providing training in the areas of intelligence,
			 infrastructure protection analysis, information sharing, and critical
			 decisionmaking.
			3.Enhancement of the national domestic
			 preparedness consortiumThe
			 National Domestic Preparedness Consortium shall include the SUNY National
			 Center for Security and Preparedness.
		
